State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 6, 2014                    105646
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

MAURICE J. COLON,
                    Appellant.
________________________________


Calendar Date:    October 9, 2014

Before:    Stein, J.P., Garry, Rose, Lynch and Devine, JJ.

                              __________


     Cliff Gordon, Monticello, for appellant.

      James R. Farrell, District Attorney, Monticello (Katy
Schlichtman of counsel), for respondent.

                              __________


Rose, J.

      Appeal from a judgment of the County Court of Sullivan
County (LaBuda, J.), rendered December 20, 2012, convicting
defendant upon his plea of guilty of the crime of criminal
possession of a controlled substance in the third degree.

      Defendant was charged in a seven-count indictment with a
multitude of drug-related crimes following a routine traffic stop
in which his vehicle was searched and various controlled
substances were found. In October 2011, he pleaded guilty to
criminal possession of a controlled substance in the third degree
in satisfaction of the indictment. Under the terms of the plea
agreement, he waived his right to appeal and was to be sentenced
as a second felony offender to three years in prison to be
followed by three years of postrelease supervision. In addition,
                              -2-                105646

it was agreed that defendant would be released to a   drug
treatment program following the entry of his guilty   plea and that
sentencing would occur three months later, at which   time he would
be incarcerated with the potential for admission to   a
diversionary program.

      Defendant was released and entered a drug treatment
program, but was arrested and detained on federal charges prior
to sentencing. During this time, he moved to terminate the
services of the attorney who represented him in connection with
his guilty plea. In July 2012, County Court granted the motion
and assigned new counsel. Thereafter, defendant, through new
counsel, moved to withdraw his guilty plea. County Court
summarily denied the motion and sentenced defendant to the
agreed-upon sentence, to run concurrently to the sentence imposed
on the federal charges. Defendant now appeals.

      Defendant contends that County Court abused its discretion
in denying his motion to withdraw his guilty plea. Specifically,
he asserts that he felt pressured into entering the plea because
his counsel did not endorse his suggested defense strategy of
seeking to suppress evidence recovered from his vehicle and he
pleaded guilty based upon counsel's recommendation without fully
understanding the consequences of his plea. Insofar as this
claim implicates the voluntariness of defendant's plea, it is not
precluded by his waiver of the right to appeal and has been
preserved by his motion to withdraw his plea (see People v
McGowan, 117 AD3d 1202, 1202 [2014]; People v Torres, 117 AD3d
1497, 1498 [2014], lvs denied 24 NY3d 963, 965 [2014]).
Nevertheless, we find it to be without merit. During the plea
colloquy, defendant indicated that he understood the rights that
he was waiving as explained to him by his attorney and was
satisfied with his attorney's services. He further stated,
unequivocally, that he was not under the influence of any
medication that would affect his ability to understand the
proceedings and was not forced, threatened or coerced into
entering his guilty plea. He also freely admitted to engaging in
the conduct constituting the crime at issue. Our review of the
record does not reveal that defendant's plea was the product of
coercion (see e.g. People v Wren, 119 AD3d 1291, 1292 [2014];
People v O'Neill, 116 AD3d 1240, 1241 [2014]; People v Morey, 110
                              -3-                  105646

AD3d 1378, 1379 [2013], lv denied 23 NY3d 965 [2014]). Rather,
his claim that he was pressured into entering the plea "amounts
to the type of 'situational coercion' faced by many defendants
offered a plea deal, and it does not undermine the voluntariness
of [defendant's] guilty plea" (People v Morey, 110 AD3d at 1379,
quoting People v Seaberg, 74 NY2d 1, 8 [1989]). Therefore, we
find that County Court did not abuse its discretion in denying
defendant's motion.

     Stein, J.P., Garry, Lynch and Devine, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court